COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00151-CR


Ex parte Omar Bashir Mohammed             §    From Criminal District Court No. 2

                                          §    of Tarrant County (1359991D)

                                          §    August 27, 2015

                                          §    Opinion by Justice Walker

                                          §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court denying Appellant’s request for bond pending appeal is reversed, and

this case is remanded to the trial court for further proceedings consistent with this

opinion.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Sue Walker___________________
                                        Justice Sue Walker